Citation Nr: 1625973	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  06-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a neck disability.  

3.  Entitlement to service connection for a bilateral leg disability.  

4.  Entitlement to service connection for a psychiatric disorder, to include depression.  

5.  Entitlement to service connection for a neck disability, to include as secondary to service-connected lumbar spine disability.  

6.  Entitlement to a total disability evaluation based upon individual employability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	J. M. Woods, Attorney-at-Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2004 and June 2013 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in New Orleans, Louisiana.  

The Veteran presented sworn testimony in support of his appeal in August 2006 before a Decision Review Officer, and in April 2009 before the undersigned Veterans Law Judge in Washington, DC.  Copies of the hearing transcripts are of record.

In March 2010, the Board denied the Veteran's service connection claims for a lumbar spine disability, a bilateral leg disability, and a neck disability.  However, the Veteran subsequently appealed the lumbar spine and bilateral leg decisions to the United States Court of Appeals for Veterans Claims (Court).  In October 2011, the Court vacated those issues and remanded them to the Board for further development in accordance with the October 2011 Joint Motion for Partial Remand (Joint Motion).  The Joint Motion indicated that the parties concurred that the Veteran had abandoned his service connection claim for a neck disability.  In February 2012, the Veteran appointed the above-named private attorney as his personal representative in this matter, which effectively revoked his prior appointment in favor of the Disabled American Veterans. 

In May 2012, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  

In a July 2012 decision, the Board, along with remanding the issues of service connection for a lumbar spine disability and a bilateral leg disability for further development, also referred the issues of entitlement to service connection for depression, whether new and material evidence had been received to reopen the claim of service connection for a neck injury, and a claim for TDIU, to the RO for adjudication.  

The RO denied service connection for depression, whether new and material evidence had been received to reopen the claim of service connection for a neck injury, and a TDIU.  Thereafter, the Veteran perfected these issues for appeal.  

The issues of service connection for a bilateral leg disability, depression, the newly reopened claim of service connection for residuals of a neck injury, and the claim for a TDIU are remanded to the Agency of Original Jurisdiction for further development.  


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's congenital spondylolysis was subject to a superimposed injury during active duty service, which caused or contributed to his current thoracolumbar spine disability.

2.  The Board denied entitlement to service connection for a neck injury, to include as secondary to a lumbar spine disability in March 2010.  The Veteran did not appeal this decision to the United States Court of Appeals for Veterans Claims and it became final. 

3.  Evidence received since the denial of entitlement to service connection for a neck disability raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for thoracolumbar spine disability, to include postoperative TL2-S1 lumbar decompression, is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2015).

2.  New and material evidence sufficient to reopen the claim of service connection for a neck disability has been received.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015).  In this case, because the Board is granting the full benefit sought on appeal as it relates to the claims of service connection for a lumbar spine disability and whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disorder, the claims are substantiated, and there are no further VCAA duties or duties to explain compliance with the VCAA.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Lumbar Spine

The Veteran contends that he tripped on some steps injuring his low back approximately six months prior to his discharge from active duty.  He asserts that he was treated with over the counter pain medication and exercises at the time, and that he sought medical care within four months of his discharge from service for low back pain.  He has indicated that the physician who provided this care is now deceased and the medical records are unavailable.  He maintains that the low back injury was so severe as to require two surgical procedures within several years of service and another two surgeries many years later. 

On his January 1970 Report of Medical History, completed upon service separation, the Veteran reported having had recurrent back pain, having worn a back brace, and having experienced leg cramps.  He also noted that he received treatment for a back injury in July 1969.  Unfortunately, the service treatment records contained in the record are minimal, consisting of only service entrance and discharge examination reports.  The available service treatment records do not show treatment for a back injury. 

In support of his claim, the Veteran submitted several lay statements attesting to his having had back problems since the 1970's.  In a July 2009 statement, D. F. indicated that he had worked with the Veteran from 1970 to 2004.  He noted that when he started working with the Veteran in 1970 he had crippling and painful back trouble and his condition never improved.  In several statements, W. D. indicated that he had known the Veteran all his life and that the Veteran was healthy and athletic during high school and college.  He noted that the Veteran started having back problems while serving in the Army and that he had had back problems ever since.  He reported that the Veteran had spinal fusion surgery on his back in 1972 and subsequent surgeries in 1975, 2003, and 2004.  

In support of his claim, the Veteran submitted a medical statement from H.S., M.D., a private physician, wherein he stated that it was clear in retrospect that the "cramps" the Veteran stated he had in his legs while in service were the beginning of radiculopathy that would eventually lead to multiple lumbar surgeries.  Dr. H.S. indicated that fusions were performed to stabilize the spine and take pressure off the nerves, and the pressure on the nerves in the spine is what made the Veteran feel like he was having cramps in his legs.  Dr. H.S. stated that there seemed to be some confusion concerning spondylolysis, spondylolisthesis, and the Veteran's eventual surgeries.  He explained that spondylolysis certainly could be a congenital problem, but stated that it was impossible to state if the Veteran had that condition when he entered service.  Dr. H.S. further indicated that spondylolysis could be asymptomatic for years or even for life, and that it was not unusual to find this condition in an incidental finding while looking for other conditions.  Dr. H.S. indicated that he could not say that the Veteran had a preexisting problem that was made worse when he fell or if the fall caused the problem; however, based upon his review of Veteran's exit exam, the lay statements of record, and the medical records in the file, he felt that it was clear his condition, if one did exist before service, was made worse when he fell.  Dr. H.S. also noted that the Veteran was apparently able to go through basic training, etc. successfully but began having major problems after he fell.  Dr. H.S. noted that the way the Veteran described his fall was very much the type of trauma which would cause his type of medical problem.  He reported that the time frame between his fall and his first surgery was another factor to indicate the fall in service caused his problem.  Dr. H.S. opined that it seemed highly unlikely to him that the Veteran would have developed back problems and "leg cramps" for an unknown reason in service, his problems would go away, and then a new back problem with radiculopathy would develop forcing him to have lumbar fusion in 1972.  Therefore, Dr. H.S. concluded that it was "absolutely clear' that the lumbar surgeries the Veteran had were attributable to his fall in service.  He reported that he found a great deal of consistency with the Veteran's exit exam, statements from family members and friends, his medical records, and the Veteran's own statements. 

In July 2012, the Board requested that the Veteran be afforded a VA examination to determine the etiology of any current lumbar spine and bilateral leg disorder.  The examiner was requested to diagnose all lumbar spine and bilateral leg disabilities currently shown;  The examiner was to opine as to whether the Veteran's spondylolysis clearly and unmistakably pre-existed service, to include referencing the May 2012 opinion from Dr. H.S.  If it was determined that the Veteran's spondylolysis clearly and unmistakably pre-existed service, the examiner was to clarify whether the pre-existing disability was a defect or disease as defined by VA.  For purposes of answering the following questions, the examiner was to assume that the lay statements on file were competent and credible as to the incurrence of a back injury during service and continuing symptoms thereafter.  If the examiner determined that the Veteran had a pre-existing congenital back defect, he was to opine as to whether it was at least as likely as not that the Veteran incurred a superimposed acquired back disability during service.  If the examiner determined that the Veteran did not have a congenital back defect or any other lumbar spine disability that pre-existed service, he was to opine as to whether it was at least as likely as not that the current lumbar spine disability was related to, or had its onset during service.  The examiner was also asked to address whether arthritis of the lumbar spine was diagnosed within the first post-service year.  The examiner was also asked to opine as to whether it was at least as likely as not that any current bilateral leg disability was related to, or had its onset during service.  If the examiner determined that the Veteran's lumbar spine disability was related to service, he was to opine as to whether it was at least as likely as not that any current bilateral leg disability was proximately due to, or alternatively, aggravated by his lumbar spine disability, or otherwise related to his lumbar spine disability.

The Veteran was afforded the requested examination in April 2013.  At the time of the examination, the examiner rendered a diagnosis of postoperative fusion TL2-S1 lumbar decompression for spinal stenosis.   

The examiner noted that the Veteran reported falling on steps, landing on cement steps flat on his back in May 1969, and being treated with exercises.  At discharge his back was regular and he was seen in January 1970 for his low back, a few months post discharge, and given shots and told he was bruised.  He had a fusion in 1972 for spondylolysis and again in 1974 after the earlier fusion failed and he had had two more subsequent back operations.  

The examiner indicated that the Veteran's claimed low back condition was less likely than not incurred in or caused by the claimed inservice injury, event, or illness.  

The examiner indicated that there were few records from long ago so he had to hypothesize using what little he did know.  He observed that an opinion given from another was interesting but missed some important facts: (1) the Veteran did have a complaint of leg cramps and backache but had a normal exam.  It was unlikely that the Veteran had such a bad back that it caused so much pressure on the nerves that it was the cause of the "cramps", but that this severe degree of back pathology was not noted and there was a normal back exit exam.  The examiner felt therefore that the exit exam complaints of back and leg problems were not related and that he had an essentially normal back.  (2) There were no records from his early surgeries a few years post discharge so they did not know the medical history the Veteran gave the first surgeon, Dr. R.  The examiner observed that if the Veteran advised his surgeon he had low back problems constantly since a fall in the military, and Dr. R. noticed a spondylolysis, then it was likely that Dr R. could put two and two together, and if that was the correct diagnosis it was likely that Dr. R. would have said "I know what happened to you in military service" and the Veteran would have filed a claim in a timely manner, no doubt with the encouragement of an experienced spinal surgeon, such as Dr R was.  (3) There was nothing to suggest Veteran had spondylolysis-fusion for other reasons, such as damaged discs, which were very popular at the time he had his first surgery.

In July 2013, an addendum opinion was obtained.  The examiner indicated that the Veteran likely had a pre-existing congenital spondylolysis.  He noted that there was no evidence of the large trauma (Massive MVA/3 story fall/explosion throwing one way up in air) as would be needed to cause the defect, so it was from birth and was a congenital defect without pressure on nerves, as evidenced by the absence of back plus extremity pain   The examiner noted that if only a defect, in many cases it could be asymptomatic for life or it could be become symptomatic depending on how strong the fibrous band that spanned the defect was.  If the band stretched or snapped, the situation converted to a slip (called "olisthesis").  This could be of a minor degree as a gentle slide over time during growth of the spine in adolescence, or else a significant shift associated with trauma, not necessarily as severe as Massive MVA/3 story fall/explosion throwing one way up.  He indicated that the slipping trauma would certainly limit the Veteran for some time and would be life changing and limit his ability to do much physical activity thereafter.  He noted that the fall the Veteran had in service was sufficient trauma in a general sense to cause such a slip but in this specific case was unlikely to have caused the slip because (1) it was not much of a fall; he worked as a litter bearer, so convenient to medical facilities, yet there were no records as would be seen if this was more than a minor event; (2) leg pains noted on discharge exam could be due to many things but without back pain and with a normal back exam, those pains were unlikely from a slip; (3) the circumstances of Dr. R's treatment of this Veteran make it unlikely that the Veteran gave a history even remotely linking military service event with back pain.  He noted that they did not have those records but the examiner indicated that he did have good sense and clinical experience to fall back on to reconstruct the chain of events.  He indicated that an intern knew what had been written above about this condition and that if Dr R. had gotten anything about a fall in military service he would have mentioned it to the Veteran and a claim would have been filed.  He noted that his comment was based not only on knowledge of spine conditions (he reported he was a board certified orthopedic surgeon since 1972 and because of his extensive experience in spine, an Associate Professor of Neurosurgery at Tulane Medical School since 1990) but also based on Dr. R's reputation in the spinal surgical community as one who would try to get his patient every opportunity, including filing.  The examiner stated that not having those records could not show what Dr. R. was really told-hurt on job? hurt at home? short term symptoms?, to answer specific questions.

The examiner stated that this was likely a pre-existent defect since there was no trauma sufficient to cause a defect which was unlikely aggravated in military service based on normal back history and exam and circumstances around surgery-unlikely surgery was done for anything related to military service event because of the absence of any direct or inferred information (VA claim) submitted around the time of first surgery.

The examiner also indicated that there was no degenerative joint disease of the spine noted within first post discharge year and that the current bilateral leg pains were likely due to the spinal stenosis from his initial fusion and did not have their onset in military service.  

The examiner noted that the separation exam mentioned back injury, which was not disputed, and that it was likely that when someone had a complaint of an injury to a particular area, specific focus would be on that area, but the exam that day of back was normal.  

The examiner also indicated that Dr. S. focused on "leg pains" on the discharge exam- but that Aristotle said "For one swallow does not make a spring, nor does one sunny day" and Aristotle was wiser than Dr. S. in analysis of isolated statements of such "leg pain".  There were many possibilities for this complaint, what part of the leg?  He indicated that as someone who sees "leg" as written to mean anything from the buttock to the ankle and anywhere on the limb, one needs some semblance of a nerve distribution pattern to tie this into olisthesis because they were talking after all about pressure on specific spinal nerves not on all the lower extremity nerves, and therefore not entire leg pain which was often due to overtraining or shin splints or pes planus, and with the normal back exam, the examiner knew that no slip had occurred, since leg pain was a trailing symptom in olisthesis, since it occurred after the back had shifted.  The examiner again indicated that the Veteran had a normal discharge examination, including legs and back, so it was likely he had normal back and legs, unless you wished to impune the abilities of those performing discharge examinations and who had read before doing the examination about leg pains and a history of a low back fall.  The examiner stated that incomplete records did not mean he never had any records but what was present in the records, such as the discharge examination, should be considered which showed normal findings. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.  § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The Board notes that every Veteran shall be taken to have been in sound condition when examined and enrolled for service, except as to .defects or disorders noted at the time of examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and was not aggravated by such service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are considered as noted at enlistment.  38 C.F.R. § 3.3 04(b).  A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a finding that the increase in disability is due to the natural progress of the disease.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  The Board also notes that congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation concerning service connection.  38 C.F.R. § 3.303(c), 4.9, 4.127 (2015); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited therein.  However, where during service, a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted. VAOPGCPREC 82-90 (July 18, 1990). 

The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as a structural or inherent abnormality or condition that is more or less stationary in nature.  38 C.F.R. § 3.303(c).

In this case, because a back disability was not noted on the Veteran's service entrance examination report, he is entitled to the presumption of soundness; however that presumption may be rebutted by clear and unmistakable evidence to the contrary.  However, as determined by both the Veteran's private physician and the VA examiner, the Veteran's low back disability is a congenital defect.

Therefore, the Veteran is not entitled to service connection for his congenital low back disability in its own right.  Rather, service connection may only be granted for an additional disability due to disease or injury superimposed upon a defect during military service. 

In this regard, based upon the Veteran's statements, his reports of recurrent back pain on his service separation report of medical history along with the history reported at that time, and the lay statements submitted demonstrating that the Veteran did not have back pain prior to entering into service but was reported to have back pain immediately upon his return from service, the Board finds credible evidence of an inservice back injury.  Moreover, as noted above, the Veteran's service treatment records have been shown to be incomplete.  

The question arises as to whether the congenital back defect was subject to a superimposed injury or disease, namely the injury reported by the Veteran of falling on his back due to his slipping on stairs in service.  The opinions obtained in connection with this issue are both in favor and against this proposition.  Dr. H.S. noted that the way the Veteran described his fall was very much the type of trauma which would cause his type of medical problem.  He reported that the time frame between his fall and his first surgery was another factor to indicate the fall in service caused his problem.   He also opined that it seemed highly unlikely to him that the Veteran would have developed back problems and "leg cramps" for an unknown reason in service, his problems would go away, and then a new back problem with radiculopathy would develop forcing him to have lumbar fusion in 1972.  

In contrast, the VA examiner indicated that his was likely a pre-existent defect, since there was no trauma sufficient to cause a defect, which was unlikely aggravated in military service based on normal back history and exam and circumstances around surgery-unlikely surgery was done for anything related to military service event because of the absence of any direct or inferred information (VA claim) submitted around the time of first surgery.  However, in his opinion, the VA examiner relied upon his own assumptions, including that the private physician who performed the 1972 surgery and treated the Veteran prior to the surgery, within a few months of his release from service, would have informed the Veteran that he should file a claim.  The Board finds this rationale speculative at best.  He also has classified the Veteran's fall in service as minor, based upon the normal findings at separation examination and surgery not occurring until two years later.  The VA examiner does not address the lay statements indicating the Veteran had severe back pain upon his release from service, from 1970 forward, which they state eventually led to the 1972 surgery.  Moreover, the VA examiner also indicates that the fall the Veteran had in service is sufficient trauma, in a general sense, to cause such a slip which could lead to the surgery that was performed on the Veteran.  

Given the foregoing, the evidence is at least in equipoise as to whether the Veteran sustained a superimposed disability, namely postoperative fusion TL2-S1 lumbar decompression for spinal stenosis, arising from his congenital defect of spondylolysis.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for a postoperative TL2-S1 lumbar decompression.

Neck Disorder

New evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.  

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In a March 2010 decision, the Board denied service connection for a neck disorder.  The Board found that no chronic disability of the cervical spine was shown during active service or for many years thereafter; arthritis of the cervical spine was not shown within one year of discharge from active service; and no other connection to service was shown in the evidence of record.

In denying service connection, the Board noted that reports of routine service medical examinations conducted in March 1968, December 1969, and January 1970 were contained in the Veteran's claims file and that upon clinical examination, the Veteran's spine and musculoskeletal system were deemed to have been normal during each examination.  The Board further observed that there was no indication of any neck complaints whatsoever on any of these reports, as the Veteran's spine was deemed to have been normal.  The preponderance of the evidence was against the Veteran's claim that his currently shown low back, cervical spine, and leg problems were related to service in any way.  The Board indicated that the evidence simply did not show that the Veteran sustained a permanent injury in the 1969 fall to include an aggravation of a pre-existing congenital spondylolysis defect, and did not link any currently shown disability to the fall.  The Board further found that in the absence of any service-connected disability, secondary service connection for any disability was legally precluded.  It also noted that as arthritis was not shown to have become manifest within the year following the Veteran's discharge from service, service connection for arthritis could not be presumed under law.  The Board indicated that in the absence of any substantiated connection between the Veteran's current neck disability and service, service connection had to be denied.  

Evidence available to the Board at the time of the prior denial included statements and testimony from the Veteran, lay statements, the results of a VA examination related to the low back, and private treatment records.  

Evidence added to the record subsequent to the prior Board denial includes statements from the Veteran and the results of private and VA examinations demonstrating that the Veteran currently has a lumbar spine disorder which is related to his period of service.  In addition to the Veteran claiming that his cervical spine disorder is related to his period of service, he has also indicated that it is his belief that current cervical spine disorder is caused and/or aggravated by his now service-connected lumbar spine disability.  

The basis for the prior denial was that the Veteran did not have a current neck disability which was related to service, to include by way of a service-connected disability.  Based upon the above grant of service connection for a low back disability, which is based upon evidence received subsequent to the final prior Board decision, the newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, to include by way of a service-connected disability, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For these reasons, the Board finds that the evidence received since the March 2010 Board decision is new and material to reopen service connection for a cervical spine disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed in the remand section below.


ORDER

Service connection for thoracolumbar spine disability, to include postoperative TL2-S1 lumbar decompression, is granted. 

New and material evidence having been received the petition to reopen the claim of service connection for a cervical spine disorder is granted.  




REMAND

As the matter has been reopened, further development is required, to include scheduling the Veteran for a VA examination to determine the nature and etiology of any current cervical spine condition, and its relationship, if any, to his period of service and/or his now service-connected lumbar spine disorder.  

As it relates to the Veteran's claim of service connection for depression, Dr. S., indicated that the Veteran had complaints of forgetfulness, memory problems and problems sleeping due to the strong medicines that he was taking for pain and muscle spasms.  He stated that he had no doubt that the pain, inability to sleep, and the side effects of his medicines were causing poor memory problems.  As service connection has been granted for a lumbar spine disability, which the Veteran takes medication for, an examination is warranted to determine what, if any, relationship the Veteran's current psychiatric disorders have to his period of service and/or a service connected disability, to include medications taken for that disability.  

As it relates to the claim of service connection for a bilateral leg disability, the Board notes that as service connection has been granted for a lumbar spine disability, the Veteran should be afforded a VA examination to determine the etiology of any current bilateral leg disorder, to include the left total knee replacement.  

Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, at 448 (1995) (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  To establish secondary service connection, the law states that there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

With regard to the issue of entitlement to a TDIU, in addition to the RO having to assign a disability evaluation for the now service-connected lumbar spine disability, any decision on the service connection claims being remanded herein may affect the claim for a TDIU.  Any grant of a pending service connection claim could significantly change the adjudication of the TDIU issue because such a grant could increase the Veteran's overall combined disability percentage.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Consideration of entitlement to a TDIU must therefore be deferred until the intertwined issues are resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

In addition, the Court has held that, in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the service-connected disabilities have on a Veteran's ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  As such, a medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of any cervical spine and bilateral leg disorders.  The entire record should be made available to the examiner in conjunction with the examination.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that any current cervical spine disorder or bilateral leg disorder, to include any left knee disorder, if found, had its onset in service or is otherwise related to the Veteran's period of service?

(b) If not, is it as likely as not (50 percent probability or greater) that any current cervical spine or bilateral leg disorder, to include any left knee disorder, is caused by the service-connected lumbar spine disorder?

(c) If not, is it at least as likely as not (50 percent probability or greater) that any current cervical spine or bilateral leg disorder, to include any left knee disorder, is aggravated (permanently worsened) by the service-connected lumbar spine disorder?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.

2.  Schedule the Veteran for the appropriate VA examination to assist in determining the nature and etiology of any current psychiatric disorder.  The entire record should be made available to the examiner in conjunction with the examination.  All necessary tests should be performed.  The examiner is requested to offer the following opinions:

(a) Is it at least as likely as not (50 percent probability or greater) that any current psychiatric disorder, to include depression, if found, had its onset in service or is otherwise related to the Veteran's period of service?

(b) If not, is it as likely as not (50 percent probability or greater) that any current psychiatric disorder, to include depression, is caused by any service-connected disability, to include medications taken for that disability?

(c) If not, is it at least as likely as not (50 percent probability or greater) that any current psychiatric disorder, to include depression, if found, is aggravated (permanently worsened) by any service-connected disability, to include medications taken for that disability?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

Complete detailed rationale is requested for any opinion that is rendered.

3.  Thereafter, schedule the Veteran for a VA examination to obtain evidence as to the functional effects of service-connected disabilities on his ability to obtain or maintain substantially gainful employment in light of his work history and level of education. 

4.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his attorney and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


